Citation Nr: 0922303	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  03-10 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for conductive hearing loss 
of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to 
November 1999.  The Veteran also had a subsequent period of 
unverified service in a reserve component.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2002  decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for left ear hearing loss.  The 
Veteran timely filed a Notice of Disagreement (NOD) in 
January 2003.  The RO provided a Statement of the Case (SOC) 
in February 2003 and thereafter, in March 2003, the Veteran 
timely filed a substantive appeal.  

The Veteran did not request a hearing on this matter.  On 
appeal in November 2006, the Board remanded the case for 
additional development, to include directing the Appeals 
Management Center (AMC)/RO to obtain the Veteran's personnel 
records, complete service treatment records, VA treatment 
records, and employment records.

In the instant case, the Board finds that the AMC has 
substantially complied with the November 2006 Remand Order, 
and that neither the Veteran, nor his representative, has 
contended otherwise, and therefore it may proceed with its 
review of this appeal.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

Internet articles were received by the Board in April 2009, 
along with a statement from the Veteran, several audiograms, 
and a graph of those audiograms created by the Veteran.  In 
the May 2009 Appellant's Post-Remand Brief, the Veteran's 
representative relinquished the Veteran's right to have the 
RO consider, in the first instance, any new evidence offered.  
The Board accepts this as a valid waiver of initial RO 
consideration of the evidence. 38 C.F.R. § 20.1304(c).

The Board notes that in a June 2006 statement, the Veteran 
appeared to raise an informal claim of service connection for 
tinnitus.  The Board also notes that the January 2003 VA 
audiological examination report contains a diagnosis of left 
ear tinnitus.  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.   

In the May 2002 rating action, the RO also denied the 
Veteran's claim for service connection for a right knee 
condition and a back disability.  The Veteran filed a timely 
NOD in January 2003 and perfected the appeal in March 2003.  
However, by a February 2009 rating action, the RO granted 
service connection for lumbar strain and chondromalacia 
patella, right knee.  The Board notes that the one-year 
period for filing a NOD has not yet expired.  See 38 C.F.R. § 
20.302(a).  


FINDING OF FACT

The Veteran's service treatment records show a hearing loss 
disability of the left ear upon the enlistment audiological 
examination; subsequent in-service audiological examinations 
show normal hearing; there is no post-service medical 
evidence of a left ear hearing loss disability for several 
years after service; the preponderance of the competent 
evidence is against a finding of in-service aggravation of 
left ear hearing loss or a nexus between a current diagnosis 
of a left ear hearing loss disability and any incident of 
service, to include exposure to excessive noise.


CONCLUSION OF LAW

A left ear hearing loss was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38  
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2003, August 2005 and December 2006 letters sent to 
the Veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The November 2003, August 2005 and December 2006 letters from 
the RO satisfy these mandates.  They clearly disclosed VA's 
duty to obtain certain evidence for the Veteran, such as 
medical records and records held by any Federal agency, 
provided the Veteran gave consent and supplied enough 
information to enable their attainment.  This correspondence 
made clear that although VA could assist the Veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  The letters 
additionally apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claims.  The letters also informed the Veteran about the 
type of evidence needed to support a service connection 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The Board thus finds that the 
Veteran received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19  
Vet. App. at 403; see also Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in a March 
2006 letter and the December 2006 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did not provide such notice to the Veteran prior to the 
May 2002 RO decision that is the subject of this appeal.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice followed by readjudication of the claim, as 
demonstrated by the May 2006 and February 2009 SSOCs.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

It is apparent that the Veteran's service treatment records 
are incomplete.  The Board is mindful that, in a case such as 
this, where service treatment records are unavailable, there 
is a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
RO has undertaken numerous attempts to acquire additional 
service records.  Specifically, in December 2006, the RO 
requested treatment records, personnel records, jump logs, 
and verification of reserve service from the Texas Adjutant 
General.  The RO received a negative reply that same month.  
In January 2007, the Veteran submitted personnel records.  In 
March 2007, the RO requested service and reserve treatment 
records, personnel records, jump logs, and verification of 
active and reserve service from the NPRC.  The RO received a 
negative reply that same month.  In May 2007 and September 
2008, the RO requested medical records from Naval Air Station 
Corpus Cristi.  No response was received.  In March 2008, the 
RO requested medical records from the Occupational Health 
Clinic Corpus Cristi.  The Corpus Cristi Army Depot submitted 
medical records in October 2008.  The correspondence 
contained the following statement: "Please notice that your 
request was requesting information from the Naval Air Station 
Corpus Cristi . . . which are two different MTF."  Finally, 
in November 2008, the RO requested medical records from the 
Frank M. Tejeda Outpatient Clinic.  A negative reply was 
received in December 2008.  

In view of the foregoing, the Board concludes that further 
efforts to locate any additional reserve or service treatment 
records, medical records, or personnel records would be 
futile.

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  The Veteran received a 
January 2004 VA audiological examination, which was thorough 
in nature and adequate for the purposes of deciding this 
claim.  There is a competent opinion contained in this 
examination report, which addresses the service connection 
question at hand: whether the Veteran's hearing loss of the 
left ear shown upon the entrance examination was aggravated 
during service or whether there is a nexus between a current 
left ear hearing loss and service, to include exposure to 
excessive noise.  The most recent audiological examination in 
October 2004 ruled out a current hearing loss disability of 
the left ear.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide another examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Laws and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

If a veteran has a preexisting disorder prior to service that 
is noted upon service entry, he cannot bring a claim for 
"incurrence" service connection for that disorder, but may 
only bring a claim for service connected "aggravation" of 
that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004) ("if a preexisting disorder is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder"); 
accord Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 
Paulson v. Brown, 7 Vet. App. 466, 468 (1995) ("If a 
disability is found to have preexisted service, then service 
connection may be predicated only upon a finding of 
aggravation during service").  In such a case, "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active . . . service, where there is an 
increase in disability during such service . . . ."  38 
C.F.R. § 3.306(a).  When claiming entitlement to service 
connection for the aggravation of a preexisting condition, a 
veteran need not establish a causal link between his military 
service and the deterioration of her preservice disability, 
but he bears the burden of proving that an aggravation, or 
permanent increase in severity, occurred in service.  Wagner, 
supra (noting that the "burden falls on the veteran to 
establish aggravation"); Laposky v. Brown, 4 Vet. App. 331, 
334 (1993).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to constitute "aggravation in service" unless the underlying 
condition, as contrasted to the symptoms, is worsened, and 
aggravation may not be conceded where the disability 
underwent no increase in severity during service.  Jenson, 
supra; Paulson, supra ("The presumption of aggravation . . . 
is not applicable unless the preservice disability underwent 
an increase in severity during service"); Routen v. Brown, 10 
Vet. App. 183, 189 n.2 (1997) (noting that in order to 
establish aggravation, the preexisting disorder must have 
undergone "a lasting worsening . . . that is, a worsening 
that existed at the time of separation . . . ."); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).  In determining whether 
such aggravation occurred the Board must give "[d]ue regard . 
. . [to] the places, types, and circumstances of service and 
particular consideration will be accorded combat duty and 
other hardships of service," and [t]he development of 
symptomatic manifestations of a preexisting disease or injury 
during or proximately following action with the enemy . . . 
will establish aggravation of a disability."  38 C.F.R. § 
3.306(b)(2).  Where an in-service increase in severity has 
been shown, VA may rebut the presumption of aggravation by 
demonstrating that "the [in-service] increase in disability 
is due to the natural progress of the disease," and it must 
do so by offering "[c]lear and unmistakable evidence (obvious 
or manifest)" in this regard.  38 C.F.R. § 3.306(a), (b); 
accord Wagner, supra.

While providing the law and regulations pertaining to 
aggravation of pre-existing disabilities, the Board notes 
that, as discussed below, the Veteran's hearing loss noted 
upon the service entrance examination was not a chronic 
disability as his in-service audiological examinations were 
normal.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60. 

The Board notes that the presumption for chronic diseases 
does not apply in the instant case because the Veteran has a 
conductive hearing loss as opposed to a sensorineural hearing 
loss.  See 38 C.F.R. §§ 3.307, 3.309.  

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


III. Analysis

a. Factual Background

Service Treatment Records

Audiometric testing conducted in April 1996 indicated that 
the Veteran had abnormal hearing in the left ear, with 
decibels of 45, 50, 35, 40 and 40 reported for frequencies of 
500, 1000, 2000, 3000 and 4000 hertz respectively.

A January 1997 audiogram showed decibel levels in the left 
ear of 25, 25, 15, 30 and 20 for frequencies of 500, 1000, 
2000, 3000 and 4000 hertz respectively.  The Veteran received 
a hearing loss profile of "H1."  

A February 1998 audiogram revealed decibel levels in the left 
ear of 25, 20, 10, 15 and 5 for frequencies of 500, 1000, 
2000, 3000 and 4000 hertz respectively.  

Service Personnel Records

The Veteran's DD Form 214 indicates that he served as a 
cannon crewmember.

A November 1996 document indicates that the Veteran received 
a medical waiver for an unknown medical condition.

Reserve Treatment Records

A February 2003 Report of Medical Examination contains an 
abnormal ear examination.  The examiner noted scarring on the 
left tympanic membrane, which he attributed to childhood 
tubes.  Audiometric testing indicates that the Veteran had 
abnormal hearing in the left ear, with decibels of 40, 55, 
45, 45 and 40 reported for frequencies of 500, 1000, 2000, 
3000 and 4000 hertz respectively.  In the accompanying Report 
of Medical History, the Veteran indicated that he had a 
hearing loss, which he stated "may be do [sic] to field 
artillery in the military."

January 2004 VA Audiological Examination

The doctor reviewed the medical records.  At this time, the 
Veteran reported a left ear hearing loss dating back to 1984.  
He denied having had ear infections or severe head injury.  
He indicated that he had tubes placed in both ears around 
1984.  The Veteran reported that he had significant noise 
exposure during his active service, and that he was exposed 
to noise from power tools during his employment following 
service.  He stated that he was a hunter.  The audiological 
examination, which included a pure tone threshold test, 
generated decibels of 45, 65, 45, 45 and 45 for frequencies 
of 500, 1000, 2000, 3000 and 4000 hertz respectively.  The 
Maryland (CNC) word list speech recognition test demonstrated 
94 percent for the left ear.  Intertest consistency was 
judged as good.  Based on these data, the doctor diagnosed 
the Veteran with a moderate to moderately severe conductive 
hearing loss in the left ear.  He determined that the 
Veteran's hearing loss, which was not associated with noise 
exposure, "was not incurred nor aggravated by military 
service."  The doctor noted that the Veteran signed a waiver 
to join the military, had hearing within normal limits while 
in service, and had a history of tubes with a tonsillectomy 
as a child.

Employment Records 

Audiometric testing conducted in May 2003 indicated that the 
Veteran had abnormal hearing in the left ear, with decibels 
of 45, 50, 35, 30 and 35 reported for frequencies of 500, 
1000, 2000, 3000 and 4000 hertz respectively.  

Audiometric testing conducted in October 2004 indicated that 
the Veteran had normal hearing in the left ear, with decibels 
of 5, 5, 0, 0 and 5 reported for frequencies of 500, 1000, 
2000, 3000 and 4000 hertz respectively.  Audiometric testing 
conducted in January 2007 indicated that the Veteran again 
had normal hearing in the left ear, with decibels of 5, 5, 5, 
20 and 5 reported for frequencies of 500, 1000, 2000, 3000 
and 4000 hertz respectively.

Veteran's Statements

In correspondence received in April 2009, the Veteran stated 
that as a cannon crewmember he shot "thousands of high 
explosive and illuminating rounds" and that his left ear was 
always positioned in the direction of gun fire.  He further 
stated that he could not wear ear plugs and still hear the 
commands.  The Veteran indicated that his hearing has 
"leveled off" since service because he is required to wear 
hearing protection in his job with the Corpus Cristi Army 
Depot.




b. Discussion

The Board finds that entitlement to service connection for 
left ear hearing loss is not warranted.  As noted above, a 
pre-induction audiological examination showed that the 
Veteran had a hearing loss disability of the left ear as 
defined by 38 C.F.R. 
§ 3.385.  The Board also notes a January 1997 profile rating 
of "H1" profile.  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service); the 
"H" reflects the state of the "hearing and ear").  However, 
there is no indication in the service treatment records of 
any complaints of, evaluation for, or treatment for hearing 
loss during service.  In fact, January 1997 and February 1998 
audiological examinations establish that the Veteran's 
hearing in the left ear was within normal limits during 
service.  Thus, it is apparent that the Veteran's hearing 
loss noted upon entry into service resolved by the time he 
was discharged.  The first post-service medical evidence of 
left ear hearing loss is dated in January 2003, more than 
three years after service.  The only competent opinion of 
record that addresses the question of in-service incurrence 
or aggravation of left ear hearing loss weighs against both 
theories.  While apparently not certified using the Maryland 
CNC Test, the most recent audiological examination of record 
rules out a current diagnosis of a hearing disability as 
defined by 38 C.F.R. § 3.385.   

While the normal in-service audiological examination findings 
are somewhat questionable given the findings recorded upon 
the enlistment examination and again upon a February 2003 and 
January 2004 audiological evaluations, the fact remains that 
there were two normal examinations and, in the absence of any 
increase in hearing loss during service, there is clearly no 
basis to conclude that the Veteran's hearing loss was 
aggravated while he was on active duty.  More 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  Moreover, the only competent 
opinion that addresses the service connection questions at 
hand is contained in the January 2004 examination report.  
After that VA audiological examination, that clinician 
concluded that the Veteran's hearing loss was not incurred or 
aggravated during service.  The examiner demonstrated 
knowledge of the evidence of record and provided a rationale 
for his opinion.  Thus, the Board finds the January 2004 
opinion to be of substantial probative value.  

In addition to the fact that the service treatment records 
show that the Veteran's hearing in the left ear was within 
normal limits during service, the record is devoid of 
contemporaneously recorded medical evidence of any 
complaints, clinical findings or test results indicative of 
hearing loss until several years post-service.  

In the Board's judgment, the Veteran is competent to provide 
testimony as to having some degree of hearing loss during 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (a veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses).  However, he is not 
competent to provide an opinion as to what point in time he 
had a hearing loss disability as defined by 38 C.F.R. § 
3.385, which is diagnosed on the basis of audiological test 
findings, or an opinion regarding the cause of his hearing 
loss.  Jandreau, supra; Layno, supra.  Simply stated, the 
Veteran's opinion regarding the etiology of his hearing loss 
lacks probative value; it does not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  For the reasons noted above, the normal 
in-service examinations and the competent opinion obtained in 
January 2004, which is not contradicted by a competent 
opinion of record, vastly outweigh the Veteran's allegation 
of continuity of hearing loss since service.  

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for left ear hearing loss.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's claim for service connection for left ear hearing 
loss must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v.  
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
 

ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


